PER CURIAM.
On February 17, 1977, we issued, ex pro-prio motu an Order to Show Cause addressed to the defendant-appellant, Jimmy LaFleur, ordering him to show cause why the appeal in the above captioned case should not be dismissed for failure to timely post his appeal bond.
The appellant has answered the Order to Show Cause admitting that his bond was not timely posted, but pleading that in the interest of justice the appeal should be maintained.
We must dismiss the defendant-appellant’s appeal, as it is well settled that an appellate court does not acquire jurisdiction of a devolutive appeal unless the bond is filed within the time prescribed. Pan-American Petroleum Corporation v. Cocreham, 251 La. 705, 206 So.2d 79 (1968) and cases cited therein; Frank v. Travelers Insurance Company, 322 So.2d 834 (La.App.1975); Freeman v. Liberty Mutual Insurance Company, 289 So.2d 875 (La.App. 3rd Cir. 1975).
APPEAL DISMISSED.